Moore, Associate Justice.
The certificate of the clerk' says that the citation in error was issued and served on the 1st of December, 1874. It seems quite obvious that this is a clerical mistake for the 1st of December, 1873; but in view of the strictness and regularity which has always been required to affirm judgments on certificates, without reference to the merits, we do not feel willing to correct by construction this defect. It is therefore ordered that the *375certificate be dismissed, but without prejudice to the right of the defendant in error to file another certificate during the term, if he desires to do so.
Motion reeused.